Citation Nr: 1811035	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric condition, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness, B.P.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has broadened the scope of the issue on appeal to include any psychiatric condition, as now listed on the title page of this decision.  This recharacterization of the issue is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by his Board hearing testimony, the developed evidence, and a July 2014 appellate brief from the Veteran's representative.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2017.  He submitted additional evidence and waived initial RO review.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

After conducting a preliminary review of this matter, the Board finds that further evidentiary development is warranted.  

VA Medical Records

The Veteran asserts that he first sought treatment with VA at Menlo Park in the late 1980s, in or around 1987, 1988, or 1989.  See Board Hr'g Tr. 3; March 2008 private treatment record; January 2010 release of information.  

At present, those records have not been obtained, and it is not clear that the records do not exist or that further efforts to obtain the records would be futile.  Accordingly, upon remand, all necessary efforts to obtain them should be performed.  38 C.F.R. § 3.159(c)(2).  

More recently, the Veteran in June 2017 submitted additional VA medical records from May 2017.  This submission indicates that the Veteran has had ongoing treatment at that facility.  The treatment records have not been obtained, so they should be associated with the claims file upon remand.  

Private Medical Records

The Veteran has also reported treatment at private (non-VA) facilities.  He identified this treatment on a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  

In July 2010, the RO asked him to sign a release for those records.  He responded in September 2010 by stating that he was unable to obtain those records because the facilities were no longer in business.  He did not sign a release for the records as requested, but submitted an arrest record and asked the RO to attempt to obtain the records by using the docket numbers on the arrest records.  

Because the Veteran indicated that the records were no longer available and identified no records custodian who might have the records, it does not appear reasonable for the RO to undertake any additional efforts in an attempt to obtain them.  Therefore, no further action is needed as to those records.  

Nonetheless, to the extent the Veteran has had private treatment, which records are potentially relevant, he should be given an additional opportunity to obtain them for review or request VA to obtain them on his behalf.  


VA Examination

The Board also finds that a new VA examination is needed.  The Veteran previously underwent a VA examination in May 2014, but it is not wholly adequate to resolve the medical questions raised in the appeal.  

First, the VA examiner provided a conclusory opinion that (a) it is more likely as not that the Veteran does NOT meet the DSM-IV or DSM-5 criteria for PTSD; and (b) it is more likely as not that the Veteran does NOT meet the DSM-IV or DSM-5 criteria for any other acquired psychiatric disability related to his military service.  (Emphasis in original.)  The examiner provided no rationale for this opinion.  The examiner did not, for instance, discuss the Veteran's service separation examination from September 1969, wherein the Veteran endorsed a history of depression or excessive worry, and nervous trouble of any sort.  An unexplained conclusory opinion, such as this, is entitled to no weight in a service-connection context.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Second, the VA examiner did not address an additional stressor, which has since been disclosed.  At his Board hearing, the Veteran discussed this additional stressor, which involved military sexual trauma (MST).  The Veteran did not wish to discuss the details of the stressor at the hearing, but those details are contained in a May 2017 VA Mental Health treatment record.  He maintains that he kept this incident secret for 50 years until disclosing it to his treatment provider.  Board Hr'g Tr. 8.  Upon remand, the Board finds that a VA examination is needed for an opinion as to the likelihood that the personal assault occurred and, if so, whether a current diagnosis is related to that event.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to treatment at Menlo Park from 1987 to 1989, and recently updated records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed disorder.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such diagnosis, but it is no longer extant, when did that condition resolve?  If PTSD is not diagnosed, why not?  

(b)  From a psychiatric perspective, what is the likelihood that the Veteran experienced a traumatic event during service involving military sexual trauma?

(c)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

4.  Finally, readjudicate the appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

